DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-02-18 (herein referred to as the Reply) where claim(s) 1-3, 5-10, 12-17, 19-20 are pending for consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on identified above has been entered.

35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 6, 13, 20
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim(s) is/are rejected under 35 U.S.C. 112(a) because the Specification, while being enabling for one or more processors does not reasonably provide enablement for a single processor.
The claims recite variants of:
storing, by the one or more computer processors, the transmitted data packets in encrypted and isolated regions of the one or more matched devices.
This limitation is performed by the very same “the one or more computer processors” that perform the operations in the independent claims. However, operations in the independent claims are directed to steps taken at the transmitting device such as:
transmitting, by the one or more computer processors, the one or more failed data transmissions to a matched device of the one or more matched devices.
Accordingly, the claims require the same “the one or more computer processors” perform all of the following:
transmit the data packets to a matched device 
store the transmitted data packets in encrypted and isolated regions of the one or more matched devices (which would include the matched device).
In the embodiments where “the one or more computer processors” =  multiple processors, there would effectively be supported by the Specification in that both the transmitting device and matched device would have their own respective processors to carry out the respective transmit and store operations. However in the case where “the one or more computer processors” =  a single processor, the Specification does not enable how a single processor would perform both the claimed transmission AND the claimed storing of the transmitted packet as these are operations occurring at two, distinct network devices. 
Similar logic applies to claim 8 where “one or more computer readable storage media” include the possibility of being a single computer readable media. Here you would effectively have one set of instructions stored on a single computer readable media for executing operations that occur on two, distinct network devices.
Consequently, the Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 1, 8, 15 and 2-3, 5-7, 9-10, 12-14, 16-17, 19-20
The claim(s) recite variants of:
…detecting, by the one or more computer processors, at least two devices, 
…ranking, by the one or more computer processors, the at least two detected devices based on the determined statuses;
…matching, by the one or more computer processors, the one or more ranked failed data transmissions with the one or more ranked devices; and

With regards to
the one or more ranked devices
Due to the insufficient antecedent basis for this limitation in the claim, it is unclear as to how to construe the limitation – for example, it is unclear where this limitation originated and/or if the limitation was intended to refer to a previously cited element.
The confusion is caused because it is unclear as to whether “the one or more ranked devices” refers to the ranked “the at least two detected devices” which requires a minimum of two ranked devices. However, the phrase “the one or more ranked devices” allows the interpretation of “one ranked device” (i.e., a singular, ranked device). In this interpretation, it is unclear as to how a single device is ranked since the previous operation requires ranking “at least two detected devices” or which particular ranked device is being referred to among the “at least two ranked devices.”
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Claim(s) 5, 12, 19 and 6, 13, 20
The claim(s) recite variants of:
wherein transmitting the data packets associated with one or more failed data transmissions to the one or more matched devices, further comprises:
However, the independent claim recites:
transmitting, by the one or more computer processors, the one or more failed data transmissions to a matched device of the one or more matched devices.
Accordingly, it is unclear as to what particular transmission operations the claim is further narrowing because the independent claims only require transmission to “a matched device” while the claim requires a transmission to the entirety of the “one or more matched devices.”
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.
Claim(s) 7, 14, 20
With regards to the element(s)
	a matched device 
The independent claims also recite “a matched device of the one or more matched devices.” Consequently, it is unclear if the ‘a matched device’ is referring to the independent claim’s matched device or is attempting to introduce a new, distinct element. 

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Duschl_981 (US20170134981) in view of Chebib_908 (US20170338908), and further view of Geirhofer_010 (US20110243010)
Claim(s) 1, 8, 15
Duschl_981 teaches
detecting, by the one or more computer processors, at least two devices, wherein each of the at least two detected devices provides transmission to a downstream network or failed data transmission storage; Intermediary candidate devices are routed to route transmitted signal from a source (e.g., an access point) to a destination (a mesh mode), which is considered transmitting in a downstream network. <FIG(s). 4, 7; para. 0050-0058, 0067-0069>.
	determining, by the one or more computer processors, a status for each detected device; For each intermediate candidate device, user-defined parameters and administrator or network-defined parameters are determined. For example, in determining a route, the system compares battery charge level of all possible intermediate devices to determine which intermediate device to use in the route, which implicitly requires determining the battery charge level. User-defined parameters and network defined parameter such as battery charge level is considered a status associated with each intermediate candidate device. <FIG(s). 4, 7; para. 0050-0058, 0067-0069>.
	ranking, by the one or more computer processors, the at least two detected devices based on the determined statuses; Determining the selected route includes the selecting an intermediate device  from among the intermediate, candidate devices based on a comparing of each candidate device's system-defined or user-defined parameter values. <FIG(s). 4, 7; para. 0056-0059, 0067-0069, 0071>.
Duschl_981 does not explicitly teach
detecting, by one or more computer processors, one or more failed data transmissions associated with an originating device, 
	wherein each failed data transmission contains data packets intended for one or more destination servers;
	matching, by the one or more computer processors, the one or more ranked failed data transmissions with the one or more ranked devices; and
	transmitting, by the one or more computer processors, the one or more failed data transmissions to a matched device of the one or more matched devices.
However in a similar endeavor, Chebib_908 teaches
	detecting, by one or more computer processors, one or more failed data transmissions associated with an originating device, UE detected fails transmission from the base station based on BLER threshold. UE notifies base station of the failed transmission. In this manner both the UE and base station detected failed transmission. <FIG(s). 1, 4; para. 0017-0019, 0036-0039>.
	wherein each failed data transmission contains data packets intended for one or more destination devices 
	ranking, by the one or more computer processors, the one or more detected failed data transmissions; Base station prioritizes (ranks) the failed transmission based on level of service associated with the transmission's associating service. <para. 0039-0041, 0045>.
	matching, by the one or more computer processors, the one or more ranked failed data transmissions with the one or more ranked devices; and The base station performs error correction procedures which includes retransmitting the failed transmission to the UE in accordance with the determined error correction policy. Implicitly this includes matching the retransmission to the UE (as the UE is the only possible device and the claim allows for "one" ranked device). <FIG(s). 4, 6; para. 0032, 0057-0058>.
	transmitting, by the one or more computer processors, the one or more failed data transmissions to a matched device of the one or more matched devices. The base station performs error correction procedures which includes retransmitting the failed transmission to the UE in accordance with the determined error correction policy. Implicitly this includes matching the retransmission to the UE (as the UE is the only possible device and the claim allows for "one" ranked device). <FIG(s). 4, 6; para. 0032, 0057-0058>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Duschl_981 with the embodiment(s) disclosed by Chebib_908. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved retransmission and error correction techniques to mitigate against congestion and/or unwanted feedback loop <Background, para. 0013>.
As discussed above, Duschl_981 in view of Chebib_908 teaches packets intended for one or more a destination device but does not teach a destination device that is a destination server.
However, in a similar endeavor, Geirhofer_010 teaches
	a destination device that is a destination server. UE can include a P2P server. The UE receives transmissions from a base station and therefore is considered a destination server. <FIG(s). 1, 2, 4, 6, 7; para. 0035, 0057-0060, 0097, 0101, 0109-0110; Claim(s) 57, Claim(s) 63>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Duschl_981 and Chebib_908 with the embodiment(s) disclosed by Geirhofer_010. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently support P2P communication for UEs <para. 0006>.

Examiner’s Notes
sets
Claim(s) 8, 15
With regards to the phrase “a set of (elements)"
The proper grammatical description of a ‘set’ includes using a plural form of the set’s elements. For example, “a set of numbers,” “a set of configurations” uses a plural form of the term ‘numbers’ and ‘configurations’ respectively.
However, a set can be a singleton (i.e., a set containing a single member and/or having singular cardinality) and the proper grammatical description of said singleton would still conform to “a set of (elements)" where ‘elements’ is in plural form. That is, to use the phrase "set of element" (where ‘element' is in singular form) to describe a singleton set would be grammatically wrong.
Due to the above nuance, a broadest reasonable interpretation of a ‘set of…elements’ does not necessarily require the set to contain more than one element. That is, a ‘set’ can be construed to be a singleton. Consequently, prior art that discloses a single element would anticipate “a set of elements” since the single element can be considered a singleton set (regardless of whether the prior art suggests the possibility of more than one element). Contrast this with limitations such as “a set comprising more than one element” and/or other equivalent limitations that preclude the set from being a singleton set.
Similar comments apply to other phrases such as, but not limited to: “a list of (elements),” “a grouping of (elements),” “a number of (elements),” “a selection of (elements),” and “an arrangement of (elements).”

Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415